Citation Nr: 1036220	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable schedular evaluation for 
the residuals of a left shoulder injury/strain with a history of 
arthroscopy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1989 to June 1993.

This matter arises before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

The competent evidence of record shows that the Veteran had a 
range of left arm motion of at least 110 degrees throughout the 
appeals period. 


CONCLUSION OF LAW

The criteria for an initial compensable schedular evaluation for 
the service-connected residuals of a left shoulder injury/strain 
with a history of arthroscopy have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.7, 4.59, 4.71a, Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In June 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claim.  Specifically, the Board 
ordered the AMC to schedule the Veteran for a VA examination in 
order to determine the nature of the Veteran's left shoulder 
disability.  A remand by the Board confers upon the Veteran, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure compliance.  
However, only substantial compliance, not strict compliance, is 
necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA 
afforded the Veteran with an adequate medical examination in 
September 2009.  Based on the foregoing, the Board finds that the 
AMC substantially complied with the June 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In March 2005 and December 2005 correspondence, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to an increased evaluation for his claimed disorder 
and described the types of evidence that the Veteran should 
submit in support of his claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to obtain on 
the Veteran's behalf in support of the claim.  Although the 
decision was subsequently modified, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) held 
in Vazquez-Flores v. Peake that certain notice elements were 
required for an increased rating claim.  22 Vet. App. 37 (2008); 
see Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sep. 4, 2009).  However, the Court drew a distinction 
between the notice requirements for a claim involving an initial 
disability rating and a claim for additional (increased) 
compensation of an already-service connected disability and only 
indicated that the notice requirements were relevant to claims 
for increased compensation.  Id.  As the issue of entitlement to 
a higher evaluation for a service-connected left shoulder 
disability involves entitlement to a higher initial rating, the 
Board finds that no discussion of VA's compliance with the notice 
elements outlined in Vazquez is necessary in this case.  

The Board further notes that the Veteran was provided with a copy 
of the October 2005 rating decision, the April 2006 statement of 
the case (SOC), the Board's June 2009 remand, and the June 2010 
supplemental statement of the case (SSOC), which cumulatively 
included a discussion of the facts of the claim, notification of 
the basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in October 
2005 and September 2009 and obtained the Veteran's post service 
medical records to the extent possible.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case were more than 
adequate, as they were predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  The 
examinations included the Veteran's subjective complaints about 
his disability and the objective findings needed to rate the 
disability. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claims.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  An appeal from the 
initial assignment of a disability rating, such as in this case, 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  The factors 
involved in evaluating and rating disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45 (2009).

Analysis

The Veteran is currently in receipt of a noncompensable 
disability rating for the service-connected residuals of a left 
shoulder injury/strain with a history of arthroscopy under 
Diagnostic Code 5201.  The Board notes that the Veteran was also 
granted a temporary 100 percent disability rating from March 22, 
2005, to June 30, 2005, based on convalescence.  Under Diagnostic 
Code 5201, a 20 percent disability rating represents limitation 
of motion of the arm at the shoulder level, a 30 percent 
disability rating represents limitation of motion midway between 
the side and shoulder level, and limitation of motion to 25 
degrees from the side warrants a 40 percent disability rating.

At his October 2005 compensation and pension examination, the 
Veteran reported a dull pain in his shoulder and rated the 
intensity of the pain as a two on a scale of one to 10.  The 
Veteran had limited motion in his shoulder and felt weakness, but 
he denied instability, the use of any assistive devices, any 
effects on his activities of daily living or work, or any history 
of flare up.  Upon examination, the Veteran's shoulder's contour 
was normal without any atrophy, deformity, or tenderness.  He was 
able to flex 110 degrees without pain, abduct 160 degrees with 
pain, rotate externally 40 degrees with some pain, and rotate 
internally 70 degrees with some pain.  The Veteran's range of 
motion was not additionally limited by repetitive use or by pain, 
fatigue, weakness, or lack of endurance on repetitive use.

Then, the Veteran submitted a letter from his private orthopedist 
dated November 2005.  The doctor stated that he performed a left 
shoulder surgery on the Veteran in March 2005 and that the 
Veteran's wounds had completely healed.  The Veteran's range of 
motion was improving but was still only at 80 percent.  These 
range of motion findings included 140 degrees of forward 
elevation, 140 degrees of abduction, 70 degrees of external 
rotation, and an internal rotation level of L1.  The doctor noted 
that these measurements were taken past the Veteran's pain 
threshold but did not state at what point the Veteran began to 
feel pain.

After the Board's remand, the Veteran was afforded a second 
compensation and pension examination in September 2009.  At this 
examination, he reported chronic pain with an intensity of six or 
seven out of 10.  The Veteran described the pain as nagging but 
stated that he could use his arm and endure the pain.  The 
Veteran's work was affected by his shoulder disability, and he 
occasionally took Motrin to help with the pain.  An examination 
revealed no deformity or swelling, as well as arthroscopic 
surgical scars that were hardly visible.  Muscle tone was good 
with no atrophy, and the acromioclavicular joint was not tender.  
The Veteran was able to flex 150 degrees with pain at the end of 
motion, abduct 165 degrees with pain at the end of motion, rotate 
externally 65 degrees without pain, and rotate internally 90 
degrees without pain.  The Veteran's range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance on repetitive use.
  
The Board notes that the Veteran submitted a statement in July 
2010 asserting that the examination was inadequate for several 
reasons.  Most importantly, the Veteran claims that the examiner 
diminished the pain he endured during the examination and 
inflated his range of motion.  According to the Veteran, the 
examiner "manipulated" the Veteran's arm and took him to 
further degrees of motion than normal use would allow without 
discomfort and pain.  Moreover, the Veteran claims that he 
emphasized to the examiner that he was pushing the Veteran past 
points where the shoulder pain was "intense" and beyond his 
normal use or range of motion.  Despite these complaints, the 
Veteran asserted the examiner "hyperextended" the Veteran's 
shoulder through severe pain to take range of motion 
measurements.  Nevertheless, the Board finds the examination 
adequate because the examiner noted where the Veteran began to 
feel pain.  Additionally, the September 2009 range of motion 
findings are consistent with the other range of motion findings 
of record.  Notably, the Board points out that the Veteran's 
private doctor found forward flexion of 140 degrees in November 
2005 that represented about 80 percent of his full of range of 
motion and was still improving.  

In light of the foregoing, the Board finds that the Veteran's 
left shoulder disability has not approximated the rating criteria 
for a compensable schedular evaluation during the appeal period.  
His shoulder's range of motion was not limited to shoulder level 
at any point in the appeal period.  In fact, the Veteran was only 
limited in his shoulder flexion to 110 degrees, which corresponds 
to approximately 20 degrees above shoulder level.  Thus, he is 
not entitled to an increased evaluation, and his appeal is 
denied.  

As for any adverse effects the Veteran's disability has on his 
employability, such has been contemplated in the assignment of 
the current schedular evaluation.  The evidence does not reflect 
that his left shoulder disability alone has caused marked 
interference with employment (i.e. beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial compensable schedular evaluation for 
residuals of a left shoulder injury/strain with a history of 
arthroscopy is denied.  



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




